COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Xenos Yuen and The Law Offices of Yuen & Associates, P.C. v. Hung
                          Ho and H.L.L.S.

Appellate case number:    01-13-00124-CV

Trial court case number: 2010-56898

Trial court:              80th District Court of Harris County


        This appeal was stayed pursuant to a notice of bankruptcy, filed in this Court on February
15, 2013, and stating that appellant, Xenos Yuen, had filed, on January 21, 2013, a petition for
relief under Chapter 13 of Title 11, United States Code, in Case 13-30249, in the United States
Bankruptcy Court for the Southern District of Texas. See TEX. R. APP. P. 8.2; see also 11 U.S.C.
§ 362(a) (automatic stay in bankruptcy). On December 7, 2015, appellees notified this Court that,
on December 1, 2015, the bankruptcy court signed an order granting relief from the automatic
stay to pursue this appeal. Accordingly, we reinstate the case on the Court’s docket. See TEX. R.
APP. P. 8.3(a).

       The required filing fee to prosecute this appeal is due to be paid within 30 days of the
date of this order. See TEX. R. APP. P. 5 (requiring payment of fees at time of filing, unless
excused).

       The reporter’s record is due to be filed within 30 days of the date of this order. See TEX.
R. APP. P. 38.6(a).

        A clerk’s record was received in this appeal on May 9, 2013. However, the Court has
determined that the clerk’s record does not comply with the Texas Rules of Appellate Procedure
and Order Directing the Form of the Appellate Record. Specifically, the clerk’s record does not
include (1) a front cover that shows a correct trial court cause number, (2) consecutive page
numbers at the bottom of each page, or (3) a detailed table of contents identifying each document
in the record, the date on which each document was filed, and the page on which the document
begins. Further, all documents included in the clerk’s record are not text searchable.
Accordingly, the trial court clerk is directed to submit a corrected clerk’s record through the
Court’s record submission portal within 30 days of the date of this order.
       It is so ORDERED.


Judge’s signature:   /s/ Russell Lloyd
                     

Date: December 29, 2015